Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 JPMORGAN CHASE BANK, N.A. and THE BANK OF NEW YORK MELLON solely in its capacity as trustee of the ETFS Gold Trust and not individually ALLOCATED ACCOUNT AGREEMENT THIS AGREEMENT is made with effect on and from 2009 BETWEEN JPMORGAN CHASE BANK, N.A, whose principal place of business in England is at 125 London Wall, London EC2Y 5AJ (the  Custodian ); THE BANK OF NEW YORK MELLON, a New York banking corporation, solely in its capacity as trustee of the ETFS Gold Trust created under the Trust Agreement identified below and not individually (the  Trustee ), which expression shall, wherever the context so admits, include the named Trustee and all other persons or companies for the time being the trustee or trustees of the Trust Agreement (as defined below) as trustee for the Shareholders (as defined in the Trust Agreement). INTRODUCTION The Trustee has agreed to act as trustee for the Shareholders of the Shares pursuant to the Trust Agreement. Shares may be issued by the Trust against delivery of Bullion made by way of payment for the issue of such Shares. The Trustee has agreed that Bullion delivered to it on subscription for Shares will be paid into the Metal Accounts. The Custodian has agreed to transfer Bullion from the Allocated Account into the Unallocated Account pursuant to the terms of this Agreement. The Trustee has agreed that the Allocated Account will be established by the Trustee in its name (for each Shareholder pursuant to the Trust Agreement), and that the Trustee will have the sole right to give instructions for the making of any payments out of the Allocated Account. IT IS AGREED AS FOLLOWS 1. INTERPRETATION Definitions: Words and expressions defined in the Prospectus, unless otherwise defined herein, have the same meanings when used in this Agreement. In addition, in this Agreement, unless there is anything in the subject or context inconsistent therewith the following expressions shall have the following meanings:  Affiliate  means an entity that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with the Custodian; 1  Allocated Account  means the allocated Bullion account number [ ] established in the name of the Trustee with the Custodian pursuant to this Agreement;  Authorised Signatory  means, in relation to any person, an individual who is duly empowered to bind such person and whose authority is evidenced by a resolution of the board of directors (or any other appropriate means of authorisation) of such person, and, in relation to the Trustee, any individual named in the Trustees authorised signatory list having due authority to bind the Trustee, which list shall be provided by the Trustee from time to time;  Availability Date means the Business Day on which the Trustee requests the Custodian to credit to the Allocated Account Bullion debited from the Unallocated Account;  Bullion  means gold in physical form complying with the Rules of the Relevant Association held by the Custodian or any Sub-Custodian under this Agreement and/or any credit balance in the Allocated Account as the context requires; Business Day means a day which is both a London Business Day and a Zurich Business Day;  Conditions  means the terms and conditions on and subject to which Shares are issued in the form or substantially in the form set out in the Trust Agreement; General Notice means any notice given in accordance with this Agreement other than a Transfer Notice;  London Business Day  means a day (other than a Saturday or a Sunday or a public holiday in England) on which commercial banks generally and the London Bullion market are open for the transaction of business in London;  Metal Accounts  means the Allocated Account and the Unallocated Account; Point of Delivery means such date and time that the recipient (or its agent) acknowledges in written form its receipt of delivery of Bullion; Prospectus  means the prospectus constituting a part of the registration statement filed on Form S-1, Registration Number 333-158221 with the Securities Exchange Commission in accordance with the U.S. Securities Act of 1933, as amended, in relation to the Shares dated on or about [ ] as the same may be modified, supplemented or amended from time to time;  Redemption  means the redemption of Shares by the Trust in accordance with the Conditions;  Redemption Form  means a notice in the form prescribed from time to time by the Trust requesting Redemption of Shares; 2 Redemption Obligations means the obligation of the Trust on Redemption of a Share to make payment or deliver Bullion to the relevant Shareholder in accordance with the Conditions;  Relevant Association means the London Bullion Market Association or its successors;  Rules  means the rules, regulations, practices and customs of the Relevant Association, (including without limitation the rules as to Good Delivery), the Bank of England and such other regulatory authority or other body as shall affect the activities contemplated by this Agreement or the activities of a Sub-Custodian; Shares means the units of fractional undivided beneficial interest in and ownership of the Trust which are issued by the Trust and named ETFS Physical Silver Shares created pursuant to and constituted by the Trust Agreement; Sponsor means ETF USA Securities LLC, its successors and assigns and any successor Sponsor appointed pursuant to the Trust Agreement ;  Sub-Custodian  means a sub-custodian, agent or depository (including an entity within the Custodians corporate group) appointed by the Custodian pursuant to clause 8 to perform any of the Custodian's duties under this Agreement including the custody and safekeeping of Bullion; Transfer Notice means any notice of a deposit or withdrawal made pursuant to clause 3 or clause 4 of this Agreement; Trust means the ETFS Gold Trust formed pursuant to the Trust Agreement Trust Agreement means the Depositary Trust Agreement of the ETFS Gold Trust dated on or about [ ], as amended from time to time, between the ETF Securities USA LLC, as Sponsor, and Bank of New York Mellon, the Trustee;  Unallocated Account  means the unallocated Bullion account number [ ] established in the name of the Trustee with the Custodian pursuant to the Unallocated Account Agreement; Unallocated Account Agreement means the Unallocated Account Agreement dated [ ] between the Trustee and the Custodian pursuant to which the Unallocated Account is established and operated;  VAT  means value added tax as provided for in the Value Added Tax Act 1994 (as amended or re-enacted from time to time) and legislation supplemental thereto and any other tax (whether imposed in the United Kingdom in substitution thereof or in addition thereto or elsewhere) of a similar fiscal nature;  Withdrawal Date  means the Business Day on which the Trustee wishes a withdrawal of Bullion from the Allocated Account to take place; 3 Zurich Business Day means a day (other than a Saturday or a Sunday or a public holiday in Zurich) on which commercial banks generally and the Zurich bullion market are open for the transaction of business in Zurich;  Zurich Sub-Custodian  means any firm selected by the Custodian to hold gold on behalf of the Custodian in the firms Zurich vault premises on a segregated basis, in the manner provided in clauses 7.2, 7.3 and 8.3 and whose appointment has been approved in writing by the Sponsor (such approval not to be unreasonably with held). Headings: The headings in this Agreement do not affect its interpretation. Singular and plural: References to the singular include the plural and vice versa. 2. ALLOCATED ACCOUNT Opening Allocated Account: The Custodian shall open and maintain the Allocated Account in the name of the Trustee (in its capacity as trustee for the Shareholders). Deposits and Withdrawals: The Allocated Account shall evidence and record deposits and withdrawals of Bullion made pursuant to the terms of this Agreement. Denomination of Allocated Account: The Allocated Account will hold deposits of Bullion and will be denominated in fine troy ounces. Reports: For each Business Day, by no later than the following Business Day, we will transmit to you showing the movement of Bullion into and out of your Allocated Account, and identifying separately each transaction and the Business Day on which it occurred and providing sufficient information to identify each individual bar of Bullion held in the Allocated Account. Such reports will be made available to the Trustee by means of the Custodians proprietary electronic Bullion Transfer System website (eBTS). Reversal of Entries: The Custodian at all times reserves the right to reverse any provisional or erroneous entries to the Allocated Account with effect back-valued to the date upon which the final or correct entry (or no entry) should have been made. Provision of Information: The Custodian agrees that it will forthwith notify the Trustee in writing any encumbrance of which it is aware is or is purported to have been created over or in respect of the Allocated Account or any of the amounts standing to the credit thereof. Access: The Custodian will allow the Sponsor and the Trustee and their Bullion auditors (currently Inspectorate International Limited), and will procure that any Zurich Sub-Custodian that it appoints, allows, only such access to its premises during normal business hours, to examine the Bullion and such records, as they 4 may reasonably require to perform their respective duties with regard to investors in Shares. The Trustee agrees that any such access shall be subject to execution of a confidentiality agreement and agreement to the Custodians security procedures, and such audit shall be at the Trusts expense and shall be limited to no more than twice a calendar year. 3. DEPOSITS Procedure: The Custodian shall receive deposits of Bullion into the Allocated Account relating to the same kind of Bullion and having the same denomination as that (or one of those) to which the Allocated Account relates only pursuant to transfers from the Unallocated Account. Right to Amend Procedure: The Custodian may amend the procedure in relation to the deposit of Bullion only where such amendment is caused by a change in the Rules or procedures of the Relevant Association. The Custodian will, whenever practicable, notify the Trustee within a commercially reasonable time before the Custodian amends its procedures or imposes additional ones in relation to the transfer of Bullion into and from the Unallocated Account, and in doing so the Custodian will consider the Trustees needs to communicate any such change to Authorized Participants and others. Allocation: The Trustee acknowledges that the process of allocation of Bullion to the Allocated Account from the Unallocated Account may involve minimal adjustments to the weights of Bullion to be allocated to adjust such weight to the number of whole bars available. 4. WITHDRAWALS Procedure: The Trustee may at any time give instructions to the Custodian for the withdrawal of Bullion from the Allocated Account but only by way of de- allocation to the Unallocated Account or such other account as the Trustee may instruct (subject to clause 4.3 below). Notice Requirements: A confirmation from the Trustee to the Custodian, given through eBTS (or such other authenticated method as may be agreed by the parties) or in writing, that a valid Redemption Form has been lodged for Shares shall be deemed an instruction given under clause 4.1 unless otherwise notified in writing by the Trustee. Any other notice relating to a withdrawal of Bullion must be in writing. Right to amend procedure: The Custodian may amend the procedure for the withdrawal of Bullion only where such amendment is caused by a change in the Rules or procedures of the Relevant Association. Any such amendment will subject to the conditions of the preceding clause 3.3 and will be promptly notified to the Trust and the Trustee, such notice to be given in advance of implementation whenever practicable. Specification of Bullion: The Custodian may specify the serial numbers of the bars to be withdrawn once it receives instructions from the Trustee to effect a 5 withdrawal of Bullion pursuant to clause 4.1. The Custodian is entitled to select the Bullion to be made available to the Trustee; provided, however, that to the extent the Trustee provides specific serial numbers of bars to be so selected, the Custodian will take reasonable efforts to select such Bullion as specified by the Trustee. The Custodian may require more than two Business Days prior notice in the event that the Trustee does specify the serial numbers of bars to be withdrawn. Collection of Bullion: The Trustee agrees that in the normal course (which, for the avoidance of doubt, shall not include withdrawal in connection with the termination of this Agreement) withdrawal of Bullion from the Allocated Account shall be by way of de-allocation and subsequent credit of Bullion to the Unallocated Account. De-allocation: Following receipt by the Custodian of notice for the withdrawal of Bullion from the Allocated Account pursuant to clause 4.1, the Custodian shall de-allocate sufficient Bullion from the Allocated Account to credit the Unallocated Account in the amount required. The Trustee acknowledges that the process of de-allocation of Bullion for withdrawal and/or credit to the Unallocated Account may involve minimal adjustments to the weight of Bullion to be withdrawn to adjust such weight to the whole bars available. Risk: Where there is a shipment to or from the Custodian of Bullion, all right, title and risk in and to such Bullion shall pass at the Point of Delivery to the relevant person for whose account the Bullion is being delivered. 5. INSTRUCTIONS Giving of Instructions: It is hereby agreed that only the Trustee shall have the right to give instructions to the Custodian for withdrawal of Bullion from the Allocated Account. All instructions given by the Trustee to the Custodian shall be given in writing and signed by two Authorised Signatories of the Trustee. The Trustee shall notify the Custodian in writing of the names of the people who are authorised to give instructions on the Trustees behalf. Until the Custodian receives written notice to the contrary, the Custodian is entitled to assume that any of those people have full and unrestricted power to give instructions on the Trustees behalf. The Custodian is also entitled to rely on any instructions which are from, or which purport to emanate from, any person who appears to have such authority. Account not to be Overdrawn : The Allocated Account may not at any time have a debit balance thereon, and it is hereby agreed that no instruction shall be valid to the extent that the effect thereof would be for the Allocated Account to have a debit balance thereon. Amendments: Once given, instructions continue in full force and effect until they are cancelled, amended or superseded. Notice of amendment shall have effect only after actual receipt by the Custodian. Unclear or Ambiguous Instructions: If, in the Custodians opinion, any instructions are unclear or ambiguous, the Custodian shall use reasonable 6 endeavours (taking into account any relevant time constraints) to obtain clarification of those instructions from the Trustee and, failing that, the Custodian may in its absolute discretion and without any liability on its part, act upon what the Custodian believes in good faith such instructions to be or refuse to take any action or execute such instructions until any ambiguity or conflict has been resolved to the Custodians satisfaction. Refusal to Execute: The Custodian will, where practicable, refuse to execute instructions if in the Custodians opinion they are or may be contrary to the Rules or any applicable law. 6. CONFIDENTIALITY Disclosure to Others: Subject to clause 6.2, each of the Trustee and the Custodian shall respect the confidentiality of information acquired under this Agreement and will not, without the other partys consent, disclose to any other person any transaction or other information acquired about the other party, its business or the Trust under this Agreement, in the event such other party has made clear, at or before the time such information is provided, that such information is being provided on a confidential basis. Permitted Disclosures: Each party accepts that from time to time any other party may be required by law or the Rules, or requested by a government department or agency, fiscal body or regulatory or listing authority or as otherwise necessary in conducting the Trusts business, to disclose information acquired under this Agreement. In addition, the disclosure of such information may be required by a party's auditors, by its legal or other advisors, by a company which is in the same group of companies as a party ( i.e ., a subsidiary or holding company of a party), by a Sub-Custodian or (in the case of the Trustee) by any beneficiary of the trusts constituted by the Trust Agreement. Each party irrevocably authorises the others to make such disclosures without further reference to such party. 7. CUSTODY SERVICES Appointment: The Trustee hereby appoints the Custodian to act as custodian of the Bullion in accordance with this Agreement and any Rules which apply to the Custodian. Segregation of Bullion: The Custodian will be responsible for the safekeeping of the Bullion on the terms and conditions of this Agreement. The Custodian will segregate the Bullion from any Bullion which the Custodian owns or holds for others by making appropriate entries in its books and records and will require Sub-Custodians to segregate the Bullion from any gold which they own or hold for others by making appropriate entries in their books and records. The Custodian shall be deemed to have required such segregation in relation to the Sub-Custodians named in clause 8.1. Ownership of Bullion: The Custodian will identify in its books that the Bullion belongs to the Trustee (on trust for the Shareholders). 7 Location of Bullion: Subject to and in accordance with clause 8.1 and unless otherwise agreed between the Parties, Bullion must be held by the Custodian at its London or Zurich vault premises. The Custodian agrees that it shall use, or where applicable procure any Sub-Custodian to use, commercially reasonable efforts promptly to transport any Bullion held for the Trustee to these locations at the Custodians cost and risk. The Custodian agrees that all delivery and packing shall be in accordance with the Rules and Relevant Association good market practices. 8. SUB-CUSTODIANS Sub-Custodians: With the exception of the Zurich Sub Custodian, which, shall for the avoidance of doubt, be governed by Section 8.3, the Custodian may employ Sub-Custodians solely for the temporary custody and safekeeping of Bullion until transported to the relevant vault premises as provided in clause 7.4. The Sub-Custodians the Custodian selects may themselves select sub-custodians to provide such temporary custody and safekeeping of Bullion, but such Sub-Custodians shall not by such selection or otherwise be, or be considered to be, a Sub-Custodian as such term is used herein. The Custodian will use reasonable care in selecting any Sub-Custodian. As of the date of this Agreement, the Sub-Custodians that the Custodian uses are: Brinks Global Services, Via Mat International and Group 4 Security Limited. The Custodian will notify each of the Trustee if it selects any additional Sub-Custodian, or stops using any Sub-Custodian and the Sponsor for such purpose. The receipt of notice by each of the Trustee and the Sponsor that the Custodian has selected a Sub-Custodian (including those named in this clause 8.1) shall not be deemed to limit the Custodians responsibility in selecting such Sub-Custodian. Liability: Except for the Custodians obligation to make commercially reasonable efforts to obtain delivery of Bullion from Sub-Custodians, the Custodian shall not be liable in contract, tort or otherwise for any loss, damage or expense arising directly or indirectly from an act or omission, or insolvency, of any Sub-Custodian any further delegate of such Sub-Custodian unless the appointment of that Sub-Custodian was made by the Custodian negligently or in bad faith. Zurich Sub-Custodians: The Custodian may employ Zurich Sub-Custodians for the custody and safekeeping of gold in their Zurich vault premises. The Custodian will use reasonable care in selecting any Zurich Sub-Custodian. As of the date of this Agreement, the Zurich Sub-Custodian that the Custodian uses is UBS AG. The Custodian will notify each of the Trustee and the Sponsor if it selects any additional Zurich Sub-Custodian, or stops using any Zurich Sub-Custodian for such purpose. The receipt of notice by each of the Trustee and the Sponsor that the Custodian has selected a Zurich Sub-Custodian (including those named in this clause 8.3) shall not be deemed to limit the Custodians responsibility in selecting such Zurich Sub-Custodian.
